UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1606



CAREN M. CARNEY; JANE O’NEILL,

                                           Plaintiffs - Appellants,

           versus


ASSURANCE COMPANY OF AMERICA,

                                              Defendant - Appellee,

           and


ZURICH AMERICAN INSURANCE COMPANY,

                                                          Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
04-3434-1-JFM)


Argued:   March 16, 2006                   Decided:   April 19, 2006


Before WILKINSON and SHEDD, Circuit Judges, and Cameron McGowan
CURRIE, United States District Judge for the District of South
Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: C. Edward Hartman, III, HARTMAN & EGELI, Annapolis,
Maryland, for Appellants. George Edwin Reede, Jr., NILES, BARTON
& WILMER, L.L.P., Baltimore, Maryland, for Appellee. ON BRIEF:
Kathleen L. H. Petty, NILES, BARTON & WILMER, L.L.P., Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

      Caren M. Carney and Jane O’Neill appeal the order of the

district court granting Appellee’s motion for summary judgment in

this challenge to the denial of coverage for damage to wood siding

under a builder’s risk insurance policy.    Specifically, Carney and

O’Neill argue that the district court erred in concluding that the

damage at issue was excluded from coverage based on an exclusion

for   “loss caused by or resulting from . . . [f]aulty, inadequate

or defective . . . workmanship.”     They also appeal the denial of

their motion to compel discovery as moot.

      This court reviews an award of summary judgment de novo.

Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th

Cir. 1988).   Summary judgment is appropriate only if there are no

genuine issues of material fact and the moving party is entitled to

judgment as a matter of law.   Fed. R. Civ. P. 56(c); Celotex Corp.

v. Catrett, 477 U.S. 317, 322-23 (1986).   The evidence is viewed in

the light most favorable to the non-moving party.       Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).           Rulings on

discovery matters, by contrast, are reviewed for an abuse of

discretion.   Carefirst of Md., Inc., v. Carefirst Pregnancy Ctrs.,

Inc., 334 F.3d 390, 396 (4th Cir. 2003).

      With these standards in mind, we affirm both the dispositive

and discovery rulings on the reasoning of the district court.

Carney v. Assurance Company of America, No. 1:04-cv-3434-JFM (D.


                                 3
Md. April 19, 2005).    In reaching the first conclusion we find, as

did the district court, that the policy unambiguously excludes

coverage for the damage at issue because it was caused by or

resulted from faulty workmanship in the failure to properly stain

and protect the wood.    We further conclude that Appellants failed

to proffer evidence which would support a finding that the damage

fell within the exception to this exclusion for losses caused by an

intervening “Covered Cause of Loss.”

     Finally, we find no abuse of discretion in the district

court’s denial of the motion to compel discovery as moot.   In light

of the lack of ambiguity in the policy as applied to the facts of

this case, the discovery sought could not have led to any different

result.

                                                            AFFIRMED




                                  4